DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 14 January 2021, with respect to the rejection(s) of the pending claim(s), as amended, over the Wu references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Polaschegg et al, as presented below.
Applicant’s amendments to claim 1 render moot the drawing objections and rejections under 35 USC 112. These rejections are withdrawn.
Applicant argues that Wu does not disclose an oxygenator with only the chamber separating the inlet from the outlet. The Examiner agrees and has turned to the Polaschegg reference. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)as being anticipated by US 5,695,717 to Polaschegg et al.
In the specification and figures, Polaschegg discloses the apparatus as claimed by Applicant. With regard to claims 1, 2, Polaschegg discloses a lung assist device comprising an oxygenator 18, with a first chamber 24, with an inlet and outlet, a second chamber 26 with an inlet and outlet, with a membrane 22 separating the chambers (see FIG 1 and accompanying text, as well as FIG 1 as annotated by Examiner, below). Polaschegg further discloses a means for supplying a sweep gas of ambient air 36 to the oxygenator, a cannula with a first lumen 12 connected to pump 20, third lumen 14 connected between the pump and the first chamber of the oxygenator, and a second lumen 16 connected to a patient. Blood flows from the subject through the first lumen 12, pump 20, third lumen 14, first chamber 24 of oxygenator 18, and second lumen 16 

    PNG
    media_image1.png
    658
    978
    media_image1.png
    Greyscale

With regard to claim 3, Polaschegg discloses that the cannula connects to the patient, indicating that it is capable of implantation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0252505 to Wu et al, in view of 5,695,717 to Polaschegg et al.
With regard to claims 1, 8, 14, Wu discloses an ambulatory lung assist device with a power supply 132, oxygenator 100, with a first blood chamber with an inlet 120 and outlet 125 and second chamber with a gas inlet 130 and exhaust 135, the two chambers separated by a plurality of hollow fiber membranes, an oxygen concentrator 408 (means for supplying a sweep gas comprising air), a pump 230 connected to the oxygenator via third lumen 190, wherein the blood flows through first lumen 210 from the patient to the pump, a third lumen 190 from the pump to the oxygenator, and a second lumen 215 where the blood flows from the oxygenator back to the patient (see ¶034, 037, 038, FIGS 11, 12). 
Wu does not disclose an oxygenator with two chambers, wherein only the chamber separates the inlet from the outlet, generating respective single linear directions of blood or gas flow through the oxygenator. However, Polaschegg illustrates that such arrangements are well known in the art of blood oxygenation, as well as using air as a sweep gas (see FIG 1 and rejections above). Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the 
With regard to claims 11, 12, 18, Wu ‘505 discloses that the cannula is positioned such that blood is withdrawn from a patient’s right ventricle and returned to the pulmonary artery (see ¶0038). 
With regard to claims 15, 17, Wu ‘685 discloses that the apparatus may comprise an oxygen concentrator that comprises a power source to convert air into a high oxygen concentration in combination with an oxygen source (see ¶0045, 0014). 
With regard to claim 16, Wu ‘685 illustrates that exhaust port 503 exhausts to ambient air (see ¶0045). 
With regard to claim 20, Polaschegg discloses that there may be flow rate and oxygenation sensors (see column 5, lines 5-10).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,695,717 to Polaschegg et al in view of US 2017/0246375 to Spearman.
In the specification and figures, the cited references suggest the apparatus as claimed by Applicant (see rejections above). With regard to claim 4, the references do not disclose fan. However, Spearman discloses an extracorporeal blood oxygenation system (see FIG 8) that comprises a fan driving a gas into a conduit that could be connected to gas port 704 of oxygenator 700 (see FIG 7, ¶0114). 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,695,717 to Polaschegg et al in view of US 2013/0296633 to Strueber.
In the specification and figures, the cited references suggest the apparatus as claimed by Applicant. With regard to claims 5 and 6, the references do not disclose an axial or centrifugal pump. Strueber discloses an ambulatory oxygenator apparatus that may use a centrifugal or axial pump to move blood through the system (see ¶0026).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        4 March 2021